Title: From John Adams to Timothy Alden, 29 April 1817
From: Adams, John
To: Alden, Timothy



Dear Sir
Quincy April 29th. 1817

You have been kind enough to send me five Numbers of your Allegany Magazine, for which I can only return you my Thanks.
It must be a very useful Publication in your Neighbourhood, and there are curious papers preserved in it. I should willingly become one of your Subscribers, but I am already bound by so many Subscriptions and have so many demands for the Subsistence of my Family, that I can go no farther.— As it must be an expence to you, which,  can never be repaid by me, I pray you to Spare yourself the Trouble and the cost for the future.—
In your Number for April you have inserted a “Genealogical Notice.” Have you considered, Sir the Jealousy, which such Things excite, as yet, in our Nation? The Cry of Aristocracy and monarchy is instantly excited by the Slightest trace of Geneology—
There is yet one Error. The Rev’d Joseph Adams my oldest Uncle died at 96. not 93. He was born in 1688 the Year of the  Revolution in England. He died in 1784. He must then have been 96. at his death. My Father his first Brother, was born in February 1691 and died in May, 25th 1761 aged Seventy and a few months. Two years or perhaps a little more, younger than his oldest Brother.—I wish the most perfect success, to your virtuous and laudable Labours,— / being with great Regard / your Servant

John Adams